Quinn, J.
This is an action to determine adverse claims to vacant and unoccupied lands. There appears to have been a careful and full trial of the issues, and the trial court made findings and Ordered judgment in favor of the defendants. Plaintiffs moved for amended findings and, if that be denied, for a new trial. From an order denying their motion, this appeal was taken.
A somewhat extended history of the situation may result in a better understanding of the issues and decision. The proofs show, as found by the court, that Ah-sum-ah-ge-wabe referred to in the record, was an adult mixed-blood Indian, duly enrolled as a member of the Mississippi Band of Chippewa Indians, belonging to the White Earth Indian Reservation, and coming within the purview of the provisions of the Acts of Congress of February 8, 1887, and January 14, 1889. He will hereafter be referred to as the allottee.
The tract of land in question was allotted to the allottee, by the United States Government, December 30, 1902, and a trust patent duly issued to him, which was recorded July 19, 1906. By this patent the allottee acquired an equity in the land, the fee remaining in the government. By the Act of June 21, 1906, all mixed-blood Indians were given title in fee to their lands.
August 23, 1907, the allottee executed to the defendants, Davis and Sands, for a valuable consideration, a warranty deed conveying to them the premises in question, who, on September 23, 1907, conveyed the same to Mary B. Donovan by warranty deed. In August, 1910, the United States Government filed a suit against MaryB. Donovan, asking that the conveyance to her be canceled and held void, for the reason that the allottee was a full-blood Indian and therefore had no right to convey the land. Neither the allottee nor the defendants herein were made parties to that suit.
*458Tlie case was referred to a special master in chancery, to- report findings of fact and conclusions of law. The master heard the case and in May, 1919, filed his report thereof. Thereafter the judge of the circuit court made and filed a decree, adjudging that the United States of America is the owner of and entitled to the possession of that certain parcel of land in controversy; that the conveyance to the defendant Mary B. Donovan by Davis and Sands is null and void and that the warranty deed from the allottee to Davis & Sands, dated August 23, 1907, was null and void for the reason that the allottee is a full-blood Indian and had no authority to convey such land.
On September 20, 1920, the allottee executed to the plaintiff Sarah M. Hurr, a warranty deed purporting to convey said premises to her, which was duly recorded September 23, 1920. During that month the defendants paid to Mary B. Donovan the sum of $500 in settlement of a suit brought against them ¡for damages on account of their warranty deed to her, and thereafter she gave to the defendants a quitclaim deed- of said premises.
A commission acting under the provisions of the Act of June 30, 1913, which authorized the making of a roll of the Chippewa Indians of the White Earth Reservation, including a determination of their blood status, enrolled Ah-sum-ah-ge-wabe as a mixed-blood. The report of this commission was presented to the same judge of the district court of the United States, who made the decree above referred to and it was by him approved on November 12, 1920.
We have then a situation where the allottee, Ah-sum-ah-ge-wabe, was found to be a mixed-blood Indian by the commission and again by the trial court in this action, based upon ample proof, and he was conceded to be a mixed-blood Indian by counsel upon the argument «of this case before this court. Upon the face of the decree of the United States circuit court above referred to it appears that Mary B. Donovan was the sole defendant. The decree not only holds the conveyance to her void, but as well the conveyance to the defendants herein, Davis and Sands. Such a decree is not a mere irregularity, but extrajudicial and void insofar as it affects the property rights of the defendants herein.
*459The case of Sache v. Wallace, decided by this court and reported in 101 Minn. 169, 112 N. W. 386, 11 L. R. A. (N. S.) 808, 118 Am. St. 612, 11 Ann. Cas. 348, is applicable and controls the decision in this case. It is there held that in addition to jurisdiction of the parties and subject matter of the action, it is necessary to the validity of a judgment that the court should have had jurisdiction of the precise question the judgment assumes to determine, or the particular relief which it assumes to grant. The foundation of the rule that judgments of a court of competent jurisdiction are attended with a presumption of absolute verity, is the fact that the parties have been properly brought into court and given an opportunity to be heard upon the matters determined. But the foundation falls and the rule of verity ceases when it affirmatively appears from the record that the judgment adjudicated and determined matters upon which the parties were not heard. Under this rule the decree of the circuit court holding the conveyance to Davis and Sands invalid, they not being parties to the action and not being given opportunity to be heard, is clearly void for want of jurisdiction and open to attack by persons not parties to the action. It follows as a sequence that the defendants Davis and Sands acquired full title to the premises in question under the conveyance to them August 23, 1907, by Ah-sum-ah-ge-wabe, a mixed-blood Indian. The court in the Donovan action had no authority or jurisdiction to set aside or annul, or in any manner interfere with the validity of that conveyance, the grantees therein, Davis and Sands, not being parties to. that action. They therefore, on the present record, stand as the owners in fee of the land under the deed of conveyance referred to, and do not claim under the extinguished Donovan title.
It may be said that the decree of the circuit court terminated the interest of Mary B. Donovan in the land, so that the quitclaim deed from her to the defendants conveyed nothing, but the defendants were not dependent upon that instrument in order to maintain their title. Their grantor, Ah-sum-ah-ge-wabe, was a mixed-blood Indian and at the time of the execution of the warranty deed of August 23, 1907, he had full authority to convey the premises, which *460be did, to tbe defendants, and tbe defendants not having been made a party to tbe action in tbe United States Circuit Court, are not estopped to litigate tbe blood status of Ab-sum-ab-ge-wabe in this action.
Affirmed.